Title: To George Washington from Major General William Heath, 8 October 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Octr 8th 1776

Being Posted at Some Distance from The other General Officers of the State of Massachusetts Bay, I have found it very difficult to Obtain their Opinion of the Field Officers Proper to be Recommended, to that State, to Serve in the Army in future, General Nixon was at my Quarters on Yesterday, General Fellows was on Duty and Could not attend. I did with General Nixon arrainge The Officers for 12 Regiments whose Names are in the Inclos’d List—I shew the List this morning to General Lincoln, who Joyns with us in Sentiment and Desired that Lieut. Colo. Seth Read of Colo. Patersons Regiment might be Added for a Regiment, I think He is worthy of one, We have put Colo. Prescott on the List—our motive was his past Heroic Conduct—I think He will not Serve after the Present Campaign, and I submit it to your Excellency’s better Judgment, whether it be best to put him on the List or not, Parks, Fuller, Hamblin, Peters, and Thompson are at Present Captains, I wish to Know your Excellency Opinion of this List, And whether it be your Pleasure, That we should proceed to Communicate it, to such of the Field officers as we Can, and Obtain from them a Recommendation of Capts. and Subalterns most proper to Serve in the New Army, we Also beg leave to propose an alteration in the List, (if

it should appear to be for the Interest of the Service) this Day or tomorrow, as a more Particular Enquiry is makeing with respect to Several of the Officers, whose Conduct Since in the army, is better Known to Some other General officers.
I also take the Liberty to Inclose to your Excellency, The Sentence of a General Court Martial, upon Two Subaltern Officers and beg leave to Suggest to your Excellency (In Case your Excellency should approve the Sentences) if it might not be as well, to remitt the mulcts—Especially in the Case of Smedes. I have the Honor to be &c.

W. Heath

